                 Case 19-50269-JTD            Doc 43       Filed 08/16/19       Page 1 of 4



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE



In re:                                                             Chapter 11

EDGEMARC ENERGY HOLDINGS,LLC,et al.,'                              Case No. 19-11104(JTD)


                            Debtors.                              (Jointly Administered)




GSCP VI EDGEMARC HOLDINGS, L.L.C.,                                 Adv. Pro. No. 19-50269-JTD
GSCP VI PARALLEL EDGEMARC
HOLDINGS, L.L.C., WSEP AND BRIDGE 2012
EDGEMARC HOLDINGS, L.L.C., and EM
HOLDCO LLC,

                            Plaintiffs,

         v.

ETC NORTHEAST PIPELINE, LLC,

                            Defendant.




                                       CERTIFICATE OF SERVICE

                 I, Timothy P. Cairns, hereby certify that on the 16th day of August, 2019, I caused

 a copy of the following document to be served on the individuals on the attached service list in

 the manner indicated.




    The Debtors in these cases, along with the last four digits of each Debtor's federal tax identification number,
    where applicable, are: EdgeMarc Energy Holdings, LLC (6900), EM Energy Manager, LLC (5334), EM
    Energy Employer, LLC (8026), EM Energy Ohio, LLC (6935), EM Energy Pennsylvania, LLC (1541), EM
    Energy West Virginia, LLC (3771), EM Energy Keystone, LLC (7506), EM Energy Midstream Ohio, LLC
    (1268), EM Energy Midstream Pennsylvania, LLC (3963). The Debtors' corporate headquarters and mailing
    address is 1800 Main Street, Suite 220, Canonsburg, PA 15317.


DOGS DE224184.2 23761/001
                        Case 19-50269-JTD   Doc 43       Filed 08/16/19   Page 2 of 4



                        ETC NORTHEAST PIPELINE LLC'S OPPOSITION TO EQUITY OWNERS'
                        MOTION FOR ABSTENTION AND REMAND

                        DEFENDANT'S REPLY IN SUPPORT OF ITS MOTION TO DISMISS



                                                          /s/Timothy P. Cairns
                                                          Timothy P. Cairns, Esq.(DE Bar 4228)




#7757656 v1 \016594 \0004



                                                     2



DOGS DE:2241 &4.2 23761/001
                  Case 19-50269-JTD   Doc 43   Filed 08/16/19   Page 3 of 4



EdgeMarc Energy Holdings, LLC —Adversary Service List
Adv. Proc. Na. 19-50269(JTD)
Doc #225003
03-First Class Mail
03-Hand Delivery
18-Electronic Mail


i~~A HAND DELIVERY 8~ ELECTRONIC MAIL
Counsel to EM Holdco LLC; GSCP VI EdgeMarc Holdings, L.L.C.; GSCP VI Parallel
EdgeMarc Holdings, L.L.C., Goldman Sachs & Co. LLC; Ontario Teachers' Pension Plan
Board, WSEP and Bridge 2012 EdgeMarc Holdings, L.L.C.
Patrick A. Jackson, Esquire
Drinker Biddle &Reath LLP
222 Delaware Ave., Suite 1410
Wilmington, DE 19801-1621
email: Patricl~.Jackson@c~br.com


VIA FIRST CLASS MAIL & ELECTRONIC MAIL
Counsel to EM Holdco LLC; GSCP VI EdgeMarc Holdings, L.L.C.; GSCP VI Parallel
EdgeMarc Holdings, L.L.C., Goldman Sachs & Co. LLC; Ontario Teachers' Pension Plan
Board, WSEP and Bridge 2012 EdgeMarc Holdings, L.L.C.
Richard G. Mason, Esquire
Emil A. Kleinhaus, Esquire .
Michael H, Cassel, Esquire
Wachtell, Lipton, Rosen &Katz
51 West 52nd St.
New York, NY 10019
email: rginason@~E~lrk.cam; eakleinhaus@~~vlrk.com; inlicassei@~vlrk.com


VIA LAND DELIVERY & ELECTRONIC MAIL
Counsel to Debtor
Adam Landis, Esquire
Kerri Mumford, Esquire
Jennifer Cree, Esquire
Holly Smith, Esquire
Landis Rath &Cobb
919 N. Market St., Ste. 1800
Wilmington, DE 19801
email: Landis@lrclaw.cor~~; mi~tnforc~@lrclaw.conl; cree@lrcla~v.coni; smith@Ircla~v.com




ROCS DE:225003.1 23761/001
                Case 19-50269-JTD   Doc 43       Filed 08/16/19   Page 4 of 4



VIA FIRST CLASS MAIL & E~ECT~ZONIC MAIL
Counsel to Debtor
Darren Klein, Esquire
Lara Samet Buchwald, Esquire
Aryeh Falk, Esquire
Jonah Peppiatt, Esquire
Davis Polk &Wardwell LLP
450 Lexington Ave.
New York, NY 10017
email: darren.klein@davispolk.co~n; lara.buch«ald@davispolk.coin;
aryeh.falk@davispol~.com; jonal~.peppi~tt@davispolk.coni


VIA d~All~I) DE~dVEI~ ~'~ ~~~C'~'I~ON~C 1l3AdL
Counsel to Official Committee of Unsecured Creditors
Robert J. Dehney, Esquire
Andrew R. Remming, Esquire
Eric W. Moats, Esquire
1201 N. Market Street, 16t" Floor
Wilmington, DE 19801
email: rdehne3T@mnat.COlil~ aremming@mnat.corn; emoats@mnat.coni


VIA FIRST CLASS MAIL ~ ELECTRONIC MAIL
Counsel to Official Committee of Unsecured Creditors
Robert J. Stark, Esquire
Sigmund S. Wisner-Gross, Esquire
Andrew M. Carty, Esquire
Brown Rudnick LLP
Seven Times Square
New York, NY 10036
email: i•stark@bro~vnrudiiick.com; swissnergross@b~ro~v~lrudnick.coni;
acai•ty@browi~i'11f~311Ck.com




DOCS DE225003123761/001                      2
